Citation Nr: 0521903	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from December 1970 
to January 1971 and November 1990 to May 1991.  He also had 
over 20 years of service in the United States Marine Corps 
Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
The veteran provided testimony in support of his appeal at a 
video conference hearing that was chaired by the undersigned 
in March 2005.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
sleep apnea and narcolepsy due to service in the Persian 
Gulf.  At his March 2005 personal hearing, the veteran 
reported that he had recently been evaluated (January 2005) 
at the Gainesville VA Medical Center (VAMC) for his problem 
with blackouts (narcolepsy) and sleep apnea.  He also 
indicated that the treating physician had told him that there 
was no medical explanation for his blackouts.  As VA medical 
records are deemed to be constructively of record in 
proceedings before the Board, the veteran's medical file 
should be obtained prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Accordingly, the case is remanded for the following:

1.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for blackouts or his 
sleep apnea since his discharge from 
military service, and he should execute 
necessary records-release forms. The RO 
should attempt to obtain copies of the 
related medical records which have not 
previously been obtained.  He should be 
told to provide any relevant evidence 
that he has in his possession.

2.  Obtain the veteran's complete medical 
file from the Gainesville VAMC and 
Orlando VAMC since May 2001.

3.  If deemed necessary (e.g., if any 
additional and pertinent records are 
received pursuant to paragraphs 1 or 2 of 
this Remand), the RO should have the 
veteran undergo a VA examination to 
determine the current existence and 
etiology of any black outs, narcolepsy, 
and/or sleep apnea.  After a thorough 
review of the veteran's claims file, 
including his inservice and post service 
medical records, the examining physician 
should express an opinion as to the 
following:

a.  Elicit from the veteran details 
about the onset, frequency, 
duration, and severity of all 
complaints relating to his symptoms 
of blackouts and sleep disorder and 
indicate what precipitates and what 
relieves them.  

b.  Indicate whether there are any 
objective medical indications that 
the veteran is suffering from 
symptoms of blackouts and/or a sleep 
disorder.

c.  State whether each of the 
veteran's claimed symptoms are 
attributable to a diagnosed illness, 
an undiagnosed illness, or a 
medically unexplained chronic 
multisymptom illness. 

3.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO should review the claims on appeal. If 
the claims remain denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

